CATES, Presiding Judge.
This conviction was based on a plea of guilt to grant larceny and receiving. The appellant pleaded not guilty to a charge of burglary of a railroad car from which the goods were stolen.
This case in controlling points is identical with that of Jones v. State, 56 Ala.App. 419, 329 So.2d 108. On authority thereof a judgment of discharge on Count I (box car burglary) is here rendered. The judgment of conviction as to Counts II and III is affirmed.
AFFIRMED IN PART; REVERSED AND RENDERED IN PART.
All the Judges concur.